DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 19 February 2021.
2.  Claims 1, 3-18 and 23-26 are pending in the application.
3.  Claims 1, 3-18 and 23-26 have been allowed.
4.  Claims 2 and 19-22 have been cancelled.
Allowable Subject Matter
5.  Claims 1 and 3-24 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19 and 24 have incorporated allowable subject matter into the claims.  Since the claims contain allowable subject matter they have been allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior art
6.  The following references have been considered relevant by the examiner:
A.  Jain et al US 2018/0359084 A1 directed to secure data analysis using encrypted data [abstract].
B.  Roth et al U.S. Patent No. 9,438,421 B1 directed to receiving requests for performing cryptographic operations with a virtual key having a plurality of actual keys associated with the virtual key, determining which actual key of the plurality of actual keys to use for the cryptographic operation, performing the cryptographic operation using the actual key, and providing the result of performing the cryptographic operation [abstract].
C.  Wood et al U.S. Patent No. 9,794,238 B2 directed to a system that facilitates secure communication between computing entities [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492